           Case 1:20-cv-01086-JDB Document 35 Filed 08/19/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


TAYLOR ENERGY COMPANY LLC,       )
    Plaintiff,                   )
vs.                              ) CIVIL ACTION NO.: 20-01086 (JDB)
                                 )
UNITED STATES OF AMERICA,        )
ACTING BY AND THROUGH THE        )
UNITED STATES COAST GUARD        )
NATIONAL POLLUTION FUNDS CENTER, )
    Defendant.                   )
                                 )
                                 )


         UNOPPOSED MOTION OF TAYLOR ENERGY FOR A CONTINUANCE
          TO FILE A REPLY MEMORANDUM IN FURTHER SUPPORT OF ITS
                     MOTION TO DISMISS COUNTERCLAIMS

         Plaintiff/Counterclaim-Defendant, Taylor Energy Company LLC (“Taylor Energy”),

respectfully requests a two week extension, until September 4, 2020, to file a reply memorandum

in further support of its Motion to Dismiss the claims asserted by Counterclaim-Plaintiff, the

United States of America, “at the request of and on behalf of the United States Coast Guard” (the

“United States”) (Rec. Doc. 27). The undersigned counsel has conferred with counsel for the

United States, and the United States is not opposed to the relief requested in this motion.

         Due to the press of other matters including other cases, overlapping motions (see ECF 25

and 28.02), and personal commitments, Taylor Energy’s counsel requires additional time to

prepare a reply in further support of Taylor Energy’s Motion to Dismiss Counterclaims. Therefore,

Plaintiff/Counterclaim-Defendant, Taylor Energy Company LLC, requests a two week extension,

until September 4, 2020, to file its reply in further support of its Motion to Dismiss Counterclaims

(Rec. Doc. 27).




{N4069083.1}
           Case 1:20-cv-01086-JDB Document 35 Filed 08/19/20 Page 2 of 3




         DATED this 19th day of August, 2020.

                                              Respectfully submitted,


                                              /s/ Carl D. Rosenblum
                                              CARL D. ROSENBLUM, T.A. (LA #02083)
                                              (Admitted Pro Hac Vice)
                                              ALIDA C. HAINKEL (LA #24114)
                                              (Admitted Pro Hac Vice)
                                              LAUREN C. MASTIO (LA #33077)
                                              (Admitted Pro Hac Vice)
                                              TAYLOR K. WIMBERLY (LA #38942)
                                              (Admitted Pro Hac Vice)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8000
                                              Facsimile: (504) 589-8296
                                              E-mail: crosenblum@joneswalker.com

                                              And

                                              /s/ Paul A. Debolt
                                              PAUL A. DEBOLT (DC Bar No. 450904)
                                              Venable LLP
                                              600 Massachusetts Avenue, NW
                                              Washington, D.C. 20001
                                              Telephone: (202) 344-4000
                                              Email: PADebolt@Venable.com

                                              Attorneys for Taylor Energy Company LLC,
                                              Plaintiff/Counterclaim Defendant


                                 CERTIFICATE OF SERVICE

         I certify that on this 19th day of August, 2020, a true and correct copy of the foregoing

pleading was filed electronically with the Clerk of Court of the District of Columbia by using the

CM/ECF system, which provides notice of filing to all counsel of record by electronic means.

                                              s/ Carl D. Rosenblum
                                              CARL D. ROSENBLUM




{N4069083.1}                                     2
           Case 1:20-cv-01086-JDB Document 35 Filed 08/19/20 Page 3 of 3




                               CERTIFICATE OF CONFERENCE

         I certify that I have conferred with counsel for Counterclaim-Plaintiff, the United States of

America, “at the request of and on behalf of the United States Coast Guard” (the “United States”),

regarding the foregoing motion and the United States is not opposed to the relief requested therein.

                                               s/ Carl D. Rosenblum
                                               CARL D. ROSENBLUM




{N4069083.1}                                      3
